Note by
WilliaMS, Judge:
I concur in the granting of the writ of mandamus in this case and in the conclusion reached by Judge PoeeeNBARGBR in his opinion, but I do not altogether agree with the construction which he gives to section 7 of the election law. I agree that the purpose of the statute is to provide that the two leading political parties shall have representation on the boards of election commissioners at the various voting precincts, as a means of insuring fair elections. But at the same time, tire statute prescribes a rule for ascertaining which are the two leading political parties. They are the 'ones which cast the highest vote in the- last preceding election. This rule for ascertaining the two leading parties I believe to be mandatory. The statute has a two-fold purpose, (1) to give representation to *284the two leading political parties and (2) to provide a manner of selecting election commissioners that will be sufficiently certain and definite to avoid confusion and controversy on the eve of an election. The only practical way of determining what political parties are the leading ones is by the vote of the last preceding election. Section 85 makes the provisions of section 7 apply to municipal elections, and in applying the rule to municipal elections the two sections must be read together. In order to make the two sections harmonize, and preserve the spirit of section 7, in municipal elections, the municipality must be regarded as the voting unit, instead of the magisterial district; and the political parties that participated, as such, in the last municipal election must be regarded as the political parties meant by the act when construing it in relation to municipal elections, and not the leading political parties that participated in the last general election, unless they also participated, as such, in the last municipal election. I can best illustrate my view of the statute by giving a concrete example. Suppose, in the last municipal election, there were three political parties contesting for the municipal offices, known as the democratic party, the peoples party and the independent party, and that the democratic party and the peoples party were the two that cast the highest vote. Suppose, again, that in the next succeeding election the peoples party and the independent party nominate candidates and the democratic party, as such, makes no nomination, under these conditions the peoples party and the democratic party would have the right to nominate election commissioners, notwithstanding the democratic party, as such, had no candidates in the field, and if these two political parties failed to make nominations, then the city 'council would have to select the election commissioners from among the members of those two parties, regardless of the question whether, or not, they had' nominated candidates to be voted for in the election about to be held. It seems to me that any other interpretation of the statute might lead to much confusion. As an instance of possible confusion, suppose, in the case last given, that an entirely new party, known for instance as the civic league party, should nominate candidates and should demand recognition on the boards of election commissioners, claiming to be one of the two leading parties, and that the peoples party and independent *285party also have candidates in the field, both claiming the right to nominate election commissioners on the ground that they are the leading political parties. In such case, if the construction given to the statute by Judge PoeeeNBAeger is correct, there is no means of determining which party is entitled to name election commissioners, because the civic league party did not participate in the preceding election and the independent party, as shown by the last preceding election, was only third-in point of number of votes» cast. In this supposed case I think it is clear that the law intends the election commissioners to be selected from'the democratic party and the peoples party, notwithstanding the democratic party, as such, has no candidates in the field to be voted for.
But in the case decided by us the democratic party, as such, had not participated in the last municipal election held in the City of Chester and, therefore, clearly had no right to name the election commissioners; neither did it appear what political parties participated, as such, in the last municipal election, but it did appear that the republican party and the independent party were the only political parties opposing in the election then about to be held, hence they were necessarily the two leading parties, and the ones entitled to nominate the election commissioners, within the intendment of the statute. I also- agree that the points of the syllabus correctly express the la-w, but to be interpreted according to the views herein expressed and not according to those expressed in the opinion of Judge PoeeeN-BARGEB.
Judges BeaNNON and Miller concur with me in this opinion.